


Execution Copy

FOURTH AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

                    FOURTH AMENDMENT, dated as of April 28, 2008 to the Credit
Agreement referred to below (this “Amendment”), by and among BUTLER SERVICE
GROUP, INC., a New Jersey corporation, as the Borrower (the “Borrower”), the
other Credit Parties signatory hereto, GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation, for itself, as Lender, and as Agent for Lenders (in such
capacity, the “Agent”) and the other Lenders signatory hereto.

W I T N E S S E T H:

                    WHEREAS, the Borrower, the other Credit Parties signatory
thereto, Agent, and Lenders signatory thereto are parties to that certain Third
Amended and Restated Credit Agreement, dated as of August 29, 2007, as amended
on February 1, 2008, as further amended on February 28, 2008 and as further
amended on April
14, 2008 (including, all annexes, exhibits and schedules thereto, and as
amended, supplemented or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”); and

                    WHEREAS, Agent and Lenders have agreed to amend the Credit
Agreement in the manner and on the terms and conditions provided for herein.

                    NOW THEREFORE, in consideration of the premises and for
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

                    1.           Definitions. Capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in Annex A of the Credit
Agreement.

                    2.           Amendment to Credit Agreement. Annex A of the
Credit Agreement is hereby amended as of the date hereof by deleting the
language “April 28, 2008” in clause (a) of the definition of “Commitment
Termination Date” and substituting in lieu thereof the language “May 12, 2008”.

                     3.           Payment of Default Rate. The Borrower and the
other Credit Parties acknowledge and agree that Agent provided notice to the
Borrower that, commencing on January 3, 2008, all outstanding Obligations bore
interest at the Default Rate in accordance with Section 1.5(d) of the Credit
Agreement through the date hereof, all of which interest shall be due and
payable in cash on the Commitment Termination Date; provided, that the Default
Rate interest due on the date hereof shall be waived if the Borrower pays in
full in cash on the Commitment Termination Date all then outstanding Obligations
(including, without limitation, cash collateralizing all outstanding Letters of
Credit in accordance with the terms of Section 1.2 and Annex B, clause (c) of
the Credit Agreement), together with interest, fees, expenses, attorneys fees
and any other charges hereafter accruing through the date of payment, under the
Loan Documents; provided, further, that to the extent all outstanding
Obligations are not paid in full

--------------------------------------------------------------------------------




As of April 28, 2008
Page 2 of 7

on or prior to the Commitment Termination Date, all outstanding Obligations
shall continue to bear interest at the Default Rate until such Obligations are
paid in full.

                 4.           Representations and Warranties. To induce Agent
and Lenders to enter into this Amendment, each of the Borrower and Credit
Parties make the following representations and warranties to Agent and Lenders:

                                (a)          The execution, delivery and
performance of this Amendment and the performance of the Credit Agreement, as
amended by this Amendment (the “Amended Credit Agreement”) by the Borrower and
the other Credit Parties: (a) is within such Person’s organizational power; (b)
has been duly authorized by all necessary or proper corporate and shareholder
action; (c) does not contravene any provision of such Person’s charter or bylaws
or equivalent organizational documents; (d) does not violate any law or
regulation, or any order or decree of any court or Governmental Authority; (e)
does not conflict with or result in the breach or termination of, constitute a
default under or accelerate or permit the acceleration of any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Person is a party or by which such Person or any of its
property is bound; (f) does not result in the creation or imposition of any Lien
upon any of the property of such Person other than those in favor of Agent
pursuant to the Loan Documents; and (g) does not require the consent or approval
of any Governmental Authority or any other Person.

                                (b)            This Amendment has been duly
executed and delivered by or on behalf of each of the Borrower and the other
Credit Parties.

                                (c)            Each of this Amendment and the
Amended Credit Agreement constitutes a legal, valid and binding obligation of
the Borrower and each of the other Credit Parties party thereto, enforceable
against each in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and by general equitable
principles (whether enforcement is sought by proceedings in equity or at law).

                                (d)          No Default or Event of Default has
occurred and is continuing after giving effect to this Amendment.

                                (e)          No action, claim, lawsuit, demand,
investigation or proceeding is now pending or, to the knowledge of any Credit
Party, threatened against any Credit Party, at law, in equity or otherwise,
before any court, board, commission, agency or instrumentality of any
Governmental Authority, or before any arbitrator or panel of arbitrators, (a)
which challenges the Borrower’s or, to the extent applicable, any other Credit
Party’s right, power, or competence to enter into this Amendment or perform any
of their respective obligations under this Amendment, the Amended Credit
Agreement or any other Loan Document, or the validity or enforceability of this
Amendment, the Amended Credit Agreement or any other Loan Document or any action
taken under this Amendment, the Amended Credit Agreement or any other Loan
Document or (b) which if determined adversely, is reasonably likely to have or
result in a Material Adverse Effect. To the knowledge of Holdings or Borrower,
there does not exist a state of facts which is reasonably likely to give rise to
such proceedings.

--------------------------------------------------------------------------------




As of April 28, 2008
Page 3 of 7

                                 (f)          The representations and warranties
of the Borrower and the other Credit Parties contained in the Credit Agreement
and each other Loan Document shall be true and correct on and as of the date
hereof with the same effect as if such representations and warranties had been
made on and as of such date, except that any such representation or warranty
which is expressly made only as of a specified date need be true only as of such
date.

                     5.           No Other Amendments/Waivers. Except as
expressly amended herein, the Credit Agreement and the other Loan Documents
shall be unmodified and shall continue to be in full force and effect in
accordance with their terms. In addition, this Amendment shall not be deemed a
waiver of any term or condition of any Loan Document and shall not be deemed to
prejudice any right or rights which Agent, for itself and Lenders, may now have
or may have in the future under or in connection with any Loan Document or any
of the instruments or agreements referred to therein, as the same may be amended
from time to time.

                     6.           Outstanding Indebtedness; Waiver of Claims.
Each of the Borrower and the other Credit Parties hereby acknowledges and agrees
that as of April 28, 2008, the aggregate outstanding principal amount of the
Revolving Loan is $ 37,094,321.77 and the aggregate outstanding Letters of
Credit Obligations is $3,395,844.80, and that such principal amounts are payable
pursuant to the Credit Agreement without defense, offset, withholding,
counterclaim or deduction of any kind. The Borrower and each other Credit Party
hereby waives, releases, remises and forever discharges Agent, Lenders and each
other Indemnified Person from any and all claims, suits, actions,
investigations, proceedings or demands arising out of or in connection with the
Credit Agreement (collectively, “Claims”), whether based in contract, tort,
implied or express warranty, strict liability, criminal or civil statute or
common law of any kind or character, known or unknown, which the Borrower or any
other Credit Party ever had, now has or might hereafter have against Agent or
Lenders which relates, directly or indirectly, to any acts or omissions of
Agent, Lenders or any other Indemnified Person on or prior to the date hereof;
provided, that neither the Borrower nor any other Credit Party waives any Claim
solely to the extent such Claim relates to the Agent’s or any Lender’s gross
negligence or willful misconduct.

                     7.           Expenses. The Borrower and the other Credit
Parties hereby reconfirm their respective obligations pursuant to Sections 1.9
and 11.3 of the Credit Agreement to pay and reimburse Agent, for itself and
Lenders, for all reasonable costs and expenses (including, without limitation,
reasonable fees of counsel) incurred in connection with the negotiation,
preparation, execution and delivery of this Amendment and all other documents
and instruments delivered in connection herewith.

                    8.           Effectiveness. This Amendment shall be deemed
effective as of the date hereof only upon satisfaction in full in the judgment
of Agent of each of the following conditions:

                                  (a)           Amendment. Agent shall have
received five (5) original copies of this Amendment duly executed and delivered
by Agent, the Lenders, the Borrower and the other Credit Parties.

--------------------------------------------------------------------------------




As of April 28, 2008
Page 4 of 7

                                 (b)           Payment of Fees and Expenses. The
Borrower shall have paid to Agent all documented costs, fees and expenses owing
to Agent (including, without limitation, all reasonable legal fees and
expenses).

                                 (c)           Representations and Warranties.
The representations and warranties of or on behalf of the Borrower and the
Credit Parties in this Amendment shall be true and correct on and as of the date
hereof, except that any such representation or warranty which is expressly made
only as of a specified date need be true only as of such date.

                       9.           GOVERNING LAW. THIS AMENDMENT SHALL BE
GOVERNED
BY, AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

                     10.        Counterparts. This Amendment may be executed by
the parties hereto on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

[SIGNATURE PAGES FOLLOW]

--------------------------------------------------------------------------------




As of April 28, 2008
Page 5 of 7

                    IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be duly executed and delivered as of the day and year first above
written.

 

 

 

 

BUTLER SERVICE GROUP, INC., as Borrower

 

 

By:

/s/ Mark Koscinski

 

 

--------------------------------------------------------------------------------

 

Name:

Mark Koscinski

 

Title:

SVP, CFO


--------------------------------------------------------------------------------




As of April 28, 2008
Page 6 of 7

 

 

 

 

GENERAL ELECTRIC CAPITAL

 

CORPORATION, as Agent and Lender

 

 

By:

/s/ James H. Kaufman

 

 

--------------------------------------------------------------------------------

 

Name:

James H. Kaufman

 

Title:

Duly Authorized Signatory


--------------------------------------------------------------------------------




As of April 28, 2008
Page 7 of 7

                    The following Persons are signatories to this Amendment in
their capacity as Credit Parties and not as the Borrower.

BUTLER INTERNATIONAL, INC.
BUTLER SERVICES INTERNATIONAL, INC.
BUTLER TELECOM, INC.
BUTLER PUBLISHING, INC.
BUTLER OF NEW JERSEY REALTY CORP.
BUTLER SERVICES, INC.
BUTLER UTILITY SERVICE, INC.

 

 

 

By:

/s/ Mark Koscinski

 

 

--------------------------------------------------------------------------------

 

Name:

Mark Koscinski

 

Title:

SVP, CFO

 


--------------------------------------------------------------------------------